DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-3, 5-8, 10-11, 13-15 and 18-25 are pending in the application. Claim(3) 4, 9, 12 and 16-17 have been canceled. Newly added claims 21-25 are withdrawn as they depend on withdrawn claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10 are rejected under 35 U.S.C. 102 as being anticipated over Haung (US 5278388) 
As Per Claim 1, Huang discloses a plasma torch [abstract] comprising: 
a first process gas flow chamber [Fig. 1, #20] in which at least a part of a proximal end portion of an electrode can reside [Fig. 1, #2]; 
a second process gas flow chamber [Fig. 1, #82] in which a distal end portion of the electrode can reside  [Fig. 1, #2];
 a third process gas flow chamber [Fig. 1, #83] that at least partially surrounds each of the first and second process gas flow chambers [Fig. 1, #20 & #82];
the first and third process gas flow chambers [Fig. 2, #20, #83] being separated by at least one wall [refer to annotated Fig. 1, #A below] having one or more holes [Fig. 2, #24]; and 
a valve element [Fig. 1, #7] located inside the first process gas flow chamber [Fig. 1, #20]  and transitional between a first axial position [Fig. 1, #7] and a second axial position [Fig. 2, #7], when the valve element [Fig. 1, #7] is in the first axial position [Fig. 1, #7], a process gas [Fig. 1, #G] entering the first process gas flow chamber [Fig. 1, #20] flows to the second process gas flow chamber  [Fig. 1, #82]; and
when the valve element  [Fig. 2, #7] is in the second axial position [Fig. 2, #7] the process gas [Fig. 2, #G] entering the first process gas flow chamber [Fig. 1, #20]  flows to the third process gas flow chamber process gas flow chamber  [Fig. 1, #83] via the one or more holes [Fig. 2, #24]

    PNG
    media_image1.png
    1610
    1233
    media_image1.png
    Greyscale


As Per Claim 2, Huang discloses wherein the second axial position [Fig. 2, #7] is distal to the first axial position. [Fig. 1, #7] 
As Per Claim 3, Huang discloses wherein the valve element [Fig. 1, #7] is continuously urged toward the first axial position. [Col. 3, Lines 21-28; “…The over-pressure relief valve 7 includes a valve plug 71 normally seated on a valve seat 23 of the negative-electrode jacket 2, and a tension spring 72 retained between a spring holder 35 of the core tube 3 and the valve plug 71 for normally sealing the valve plug 71 on the valve seat 23 for sealing the over-pressure venting hole 24 as shown in FIG. 1….”]
As Per Claim 6, Huang discloses wherein the second process gas flow chamber [Fig. 1, #82] is located between an exterior surface of the distal end portion of the electrode [Fig. 1, #2] and an interior surface of a tip [Fig. 1, #4] that at least partially surrounds the distal end portion of the electrode [Fig. 1, #2] so that the second process gas flow chamber [Fig. 1, #82] forms at least a portion of a plasma arc chamber [Fig. 1, #60] between the tip [Fig. 1, #4] and the electrode. [Fig. 1, #2]
As Per Claim 7, Huang discloses wherein the at least one wall [Fig. 2, #A below] having the one or more holes is a part of the tip [Fig. 2, #4].

    PNG
    media_image1.png
    1610
    1233
    media_image1.png
    Greyscale

As Per Claim 8, Huang discloses wherein at least a portion of the third process gas flow chamber [Fig. 1, #83] is located between an exterior surface of the tip [Fig. 1, #4] and an interior surface of a shield cup [Fig. 1, #92] that surrounds the tip [Fig. 1, #4] so that the third process gas flow chamber [Fig. 1, #83] forms at least a portion of a shield gas flow path between the shield cup  [Fig. 1, #91] and the tip [Fig. 1, #4; Col. 4, Lines 11-17; “…The outer insulator 9 has a by-pass gas tail passage 92 formed between an inside wall of the protective cap 91 and the nozzle 6 to be communicated with the by-pass gas discharge passage 83 formed between the positive-electrode sleeve 5 and the inner insulator 8 to discharge a bypass gas streamflow G1 as released from the over-pressure relief valve 7 due to over-pressure of the main gas streamflow, spraying a shielding gas downwardly for surrounding and shielding the plasma discharged from the nozzle 6 to the work piece W….”]
As Per Claim 10, Huang discloses when the valve element is in the first axial position [Fig. 1, #7], the valve element [Fig. 1, #7] covers the one or more holes [Fig. 2, #24].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haung (US 5278338) in view of Dallavalle (US 2004/0149702)
As Per Claim 5, Huang discloses all limitations of the invention except wherein the first process gas flow chamber is configured to receive a process gas at a first pressure and at a second pressure, the second pressure being greater than the first pressure, the valve element configured to assume the first axial position when the process gas is delivered into the first process gas flow chamber at the first pressure, the valve element configured to assume the second axial position when the process gas is delivered into the first process gas flow chamber at the second pressure. 
Dallavalle, much like Haung, pertains to a plasma torch with an electrode and multiple chambers. [abstract] 
Dallavalle discloses wherein the first process gas flow chamber is configured to receive a process gas at a first pressure and at a second pressure , the second pressure being greater than the first pressure, [Par. 46; “…allowing direct communication between the first and second holes 38 and 39 by means of the action of the pressure P2 (greater than the pressure P1) of the second fluid F2 arriving from the fourth chamber 11…”]  the valve element configured to assume the first axial position when the process gas is delivered into the first process gas flow chamber at the first pressure, [Par. 45; “…a first position allowing passage of the second fluid F2 towards the first hole 38, in which the seal 40 is distanced from the second channel 14 (by the pressure P1 of the second fluid F2), blocking the second hole 39, and allowing the second fluid F2 to flow along its external circumference, towards the first hole 38, and the valve element configured to assume the second axial position when the process gas is delivered into the first process gas flow chamber at the second pressure. [Par. 46; “…a second position for discharging the second fluid F2, in which the seal 40 blocks the second channel 14, allowing direct communication between the first and second holes 38 and 39 by means of the action of the pressure P2 (greater than the pressure P1) of the second fluid F2 arriving from the fourth chamber 11, when a valve (not illustrated) for cutting off the fluid supply to the fourth chamber 11 is activated…”] 
Dallavelle discloses the benefits of the first and second pressure in that it allows rapid torch starting that is faster and safer. [Par. 60]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second position as taught by Haung in view of the pressures as taught by Dallavelle to further include the first process gas flow chamber is configured to receive a process gas at a first pressure and at a second pressure, the second pressure being greater than the first pressure, the valve element configured to assume the first axial position when the process gas is delivered into the first process gas flow chamber at the first pressure, the valve element configured to assume the second axial position when the process gas is delivered into the first process gas flow chamber at the second pressure to allow rapid torch starting that is faster and safer. [Par. 60]
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haung (US 5278338) in view of Dallavalle (US 2004/0149702) in further view of Asmussen (US 4906900)
As Per Claim 14, Haung discloses all limitations except wherein the one or more holes are holes of the first a second size, the at least one wall further comprises one or more holes of a first size that is smaller than the second size, and wherein: the one or more holes of the first size are configured to permit a first flow rate of a process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the first axial position; and 
the one or more holes of the second size are configured to permit a second flow rate of the process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the second axial position, the second flow rate being greater than the first flow rate.
Dallavalle, much like Haung, pertains to a plasma torch with an electrode and multiple chambers. [abstract] 
Dallavalle discloses the one or more holes are holes of the first and second size, the at least one wall further comprises, and wherein: 
the one or more holes of the first size are configured to permit a first flow rate of a process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the first axial position [Claim 11; “…a valve which is mobile, inside the unit, between a first position allowing the passage of the second fluid towards the first hole, in which the seal is distanced from the second channel and blocks the second…”] and 
the one or more holes of the second size are configured to permit a second flow rate of the process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the second axial position [Par. 46; “…a second position for discharging the second fluid F2, in which the seal 40 blocks the second channel 14, allowing direct communication between the first and second holes 38 and 39 by means of the action of the pressure P2 (greater than the pressure P1) of the second fluid F2 arriving from the fourth chamber 11…”], the second flow rate being greater than the first flow rate. [Par. 46; “…allowing direct communication between the first and second holes 38 and 39 by means of the action of the pressure P2 (greater than the pressure P1) of the second fluid F2 arriving from the fourth chamber 11…”; the reference clearly discloses that the liquid is allowed to communicate between a first and second hole in the second position (second flow rate) to a higher pressure, as opposed the first flow rate being just the first hole and the second hole block. Considering that the second pressure of the second flow rate is higher than that of the first pressure of the first rate, and that pressure and flow rate are directly proportional, it’s clear that the second flow rate is higher than that of the first]
Dallavalle discloses the benefits of the holes in that it allows for selective passage of operating fluid which further allows rapid torch starting that is faster and safer. [Par. 60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the plasma torch as taught by Haung in view of the torch as taught by Dallavalle to further include the one or more holes are holes of the first and second size, and wherein the one or more holes of the first size are configured to permit a first flow rate of a process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the first axial position.
Neither Dallavalle nor Haung disclose that one or more holes of a first size that is smaller than the second size.
Asmussen, much like Dallavalle and Haung, pertains to a plasma generating apparatus. [abstract] 
Asmussen discloses one or more holes of a first size that is smaller than the second size. [Col. 9, Lines 10-15; “…an array of rather large holes (about 1/16" to 1/4" or 0.159 to 0.635 cm)…”] 
Asmussen discloses the benefits of the first size being smaller than a second size in that it allows the plasma to freely diffuse. [Col. 9, Lines 12-16] 
Therefore, it would been obvious to one with ordinary skill in the art to modify the teachings of the one or more holes as taught by Haung and Dallavalle in view of the holes as taught by Asmussen to further include that one or more holes of a first size that is smaller than the second size to allow the plasma to freely diffuse. [Col. 9, Lines 12-16] 
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haung (US 5278338) in view of Dallavalle (US 2004/0149702) in further view of Kowalsky (US 2015/0225833)
As Per Claim 15, Dallavalle and Haung disclose all limitations of the invention except wherein the first pressure is less than 100 psig and the second pressure is greater than 100 psig.
Kowalsky, much like Dallavalle and Haung, pertains to a hybrid plasma torch. [abstract] 
Kowalsky discloses the first pressure is less than 100 psig  [Par. 67-68; “…the method as broadly disclosed above, wherein the carrier gas has a pressure between 50 psig and 600 psig  [As stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) That is, in this instance, the pressure of being between 50 and 600 psi recites on the first pressure of being less than 100 psi as the 50 and 600 psi overlaps the recited range] and the second pressure is greater than 100 psig. [Par. 67-68; “…the main gas has a pressure of 300 psig ([As stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)) That is, in this instance, the pressure of being between 300 psi overlaps the range of the second pressure being greater than 100 psi, and thus reads on the recited range.] 
Kowalsky discloses the benefits of the pressure in that it causes flow of the gasses to accelerate the directing of gas in the plasma torch. [Par. 70]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second pressure as taught by Dallavalle and Haung in view of the pressures as taught by Kowalsky to further include wherein the first pressure is less than 100 psig and the second pressure is greater than 100 psig to accelerate the directing of gas in the plasma torch. [Par. 70]
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haung (US 5278338) in further view of Schneider (US 2007/0045241) in further view of Enyedy (US 5796067)
As Per Claim 18, Haung discloses wherein the valve element includes a proximal facing surface  and a peripheral sidewall extending in an axial direction between the proximal facing surface and the distal facing surface, the peripheral sidewall  including a plurality of peripheral recesses that extend between and through the proximal facing surface  and the distal facing surface  a process gas flow being permitted through the plurality of peripheral recesses when the valve element is in the first axial position, the process gas flow not being permitted through the plurality of peripheral recesses when the valve element is in the second axial position. 
Enyedy, much like Haung, pertains to a plasma arc torch. [abstract] 
Enyedy discloses the valve element [Fig. 11, #244] includes a proximal facing surface [Fig. 11, #A below] and a peripheral sidewall [Fig. 1, #B below] extending in an axial direction between the proximal facing surface [Fig. 1, #A below] and the distal facing surface [Fig. 1, #C below], the peripheral sidewall including a plurality of peripheral recesses  [Fig. 11, #246] that extend between and through the proximal facing surface [Fig. 11, #A below] and the distal facing surface [Fig. 11, #B below], a process gas flow being permitted through the plurality of peripheral recesses when the valve element is in the first axial position, the process gas flow not being permitted through the plurality of peripheral recesses when the valve element is in the second axial position. [Col. 18; Lines 58-65; “…When switch 210 is opened to de-energize the solenoid coil, a compression spring 248 biases valve member 244 upwardly from the position shown in FIG. 11 to a position in which recess 246 provides communication between radial ports 234 and 238 and in which position operating air under pressure can flow through inlet passageway 232 and to chamber 228 beneath piston member 224,…”; the reference clearly discloses a position in which the recess are blocked, and a position in which a recess provides communication in accordance to a compression spring.]

    PNG
    media_image2.png
    1162
    777
    media_image2.png
    Greyscale

Enyedy discloses the benefits of the recesses in that they efficiently allow for said processing gas to able to flow through the valve. [Col. 18, Lines 60-65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the valve as taught by Haung in view of the valve as taught by Enyedy to further include wherein the valve element includes a proximal facing surface and a peripheral sidewall extending in an axial direction between the proximal facing surface and the distal facing surface, the peripheral sidewall including a plurality of peripheral recesses that extend between and through the proximal facing surface and the distal facing surface, a process gas flow being permitted through the plurality of peripheral recesses when the valve element is in the first axial position, the process gas flow not being permitted through the plurality of peripheral recesses when the valve element is in the second axial position to efficiently allow for said processing gas to able to flow through the valve. [Col. 18, Lines 60-65]
Claim Objections
Claim(s) 11 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered.
Applicant arguments regarding the previous prior art have facilitated a new grounds of rejection under new prior art, and thus the arguments are now considered moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM, can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                               
                                                                                                                                                          
                                                                                                                                                                                                /HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761